Filed 4/19/17 by Clerk of Supreme Court



IN THE SUPREME COURT

STATE OF NORTH DAKOTA









2017 ND 86









In the Matter of the Vacancy in Judgeship No. 1, with Chambers 

in Jamestown, North Dakota, Southeast Judicial District









No. 20170062









Per curiam.



[¶1]	On February 16, 2017, Governor Doug Burgum notified this Court of the retirement of the Honorable John E. Greenwood, Judge of the District Court, with chambers in Jamestown in the Southeast Judicial District, effective August 1, 2017.  Judge Greenwood’s retirement creates a vacancy under Section 27-05-02.1, N.D.C.C.

[¶2]	Under Section 27-05-02.1, N.D.C.C., this Court is required to review judicial vacancies that occur and determine, within 90 days of receiving notice of a vacancy, whether the office is necessary for effective judicial administration.  The Supreme Court may, consistent with that determination, order a vacancy be filled or order the vacant office transferred to another  judicial district in which an additional judge is necessary, or abolish a vacant office, with or without a transfer.

[¶3]	Under N.D. Sup. Ct. Admin. R. 7.2, notice of a written consultation with attorneys and judges and other interested persons in the Southeast Judicial District was posted February 22, 2017, on the website of the Supreme Court regarding the vacancy created by Judge Greenwood’s retirement in Judgeship No. 1.  Notice was also electronically provided to all presiding judges of the state.  This procedure is sufficient for purposes of the consultation required under N.D.C.C. § 27-05-02.1.

[¶4]	Comments in support of filling the vacancy in its current location were received, and a Report containing population and caseload trends, and other criteria identified in N.D. Sup. Ct. Admin. R. 7.2, Section 4, was filed February 28, 2017, by the Southeast Judicial District.  The State Court Administrator also provided statewide weighted caseload statistics for the judicial districts.  No petitions for the relocation of this judgeship were received.

[¶5]	The Southeast Judicial District is comprised of fourteen counties:  Barnes, Dickey, Eddy, Foster, Griggs, Kidder, LaMoure, Logan, McIntosh, Ransom, Richland, Sargent, Stutsman and Wells.  Seven district judges are chambered in the district:  two judges are chambered in Jamestown and Valley City; and one judge each in New Rockford, Ellendale and Wahpeton.

[¶6]	Judgeship No. 1 is currently chambered in Jamestown, which is in Stutsman County, and that position is responsible for one-half of the cases filed in Stutsman County.  In addition, those judges chambered in Jamestown have occasional duties in Dickey, Eddy, Foster, Kidder and Wells Counties.  The North Dakota State Hospital and the Ann Carlsen Center, a residential center offering services for children with disability, are located in Stutsman County, which primarily impacts the workload of the judges chambered in Jamestown with mental health and guardianship cases.

[¶7]	The 2016 statistics show an overall decrease in case filings for the Southeast Judicial District.  However, the district’s report notes an upward trend in several categories, indicating the amount of judicial work is not decreasing.  The greatest increase has been in the “major criminal” category.  Filings also have increased in the “major civil” category, which includes personal injury, malpractice, property damage, administrative appeals, condemnation, and eminent domain matters.  Increased filings were experienced in the juvenile dependency and delinquency categories, as well as in the major probate case category, and in the major family case category, which includes divorce, parental and residential responsibility, paternity and legal separation.

[¶8]	According to the weighted caseload study based on 2016 filings, there is a statewide  judicial officer shortage of 8.77.  Six out of the state’s eight judicial districts, including the Southeast Judicial District, show a shortage of judicial resources.  While the shortages may appear to be greater in other districts, the Southeast Judicial District is a large, predominantly rural district in which the judges frequently travel from their chambers to hear matters in the other counties of the district.

[¶9]	Under the criteria of Section 4 of N.D. Sup. Ct. Admin. R. 7.2, the Court has considered all submissions received by the Court and its own administrative records on statewide weighted caseload data.

[¶10]	Based on the record before us, this Court determines the office is necessary for effective judicial administration in its present locations.

[¶11]	IT IS HEREBY ORDERED, that Judgeship No. 1 at Jamestown in the Southeast Judicial District be filled in the manner provided by N.D.C.C. Chapter 27-25.

[¶12]	Gerald W. VandeWalle, C.J.

Jerod E. Tufte

Daniel J. Crothers

Lisa Fair McEvers

Carol Ronning Kapsner